Citation Nr: 1715550	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, claimed as due to herbicide exposure.

2.  Entitlement to service connection for tooth loss, claimed as due to herbicide exposure.

3.  Entitlement to service connection for acute and subacute peripheral neuropathy, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015, the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he suffers from renal cell carcinoma, tooth loss and acute and subacute peripheral neuropathy of the left leg as a result of his exposure to herbicides during service.  Specifically, the Veteran contends that he was exposed to herbicides while serving in Panama as Agent Orange was stored and tested on the base.  Service records confirm that the Veteran was stationed at Fort Davis and Fort Gulick from April 1968 to May 1969.  

The verification procedures for allegations of herbicide exposure in areas outside the Republic of Vietnam or the Korean Demilitarized Zone are set forth in the Compensation and Pension Service Adjudications Manual, the M21-1MR, Part IV.ii.2.C.10.o (December 16, 2011).

The Board remanded the claim in August 2015 in order to verify the Veteran's alleged herbicide exposure in the Panama and/or Canal Zone between April 1968 and May 1969 at Fort Davis and Fort Gulick.  

In November 2016, the RO issued a Memorandum in which it noted that The Joint Service Records Research Center (JSRRC) had been contacted and reviewed the 1968-1969 unit histories submitted by the 4th Battalion 10th Infantry as well as the histories submitted by the 193rd Infantry Brigade.  It was determined that the histories do not document the use, spraying or transportation of herbicides, to include Agent Orange, at Fort Davis, Panama Canal Zone.  Development specific to herbicide usage at Fort Gulick was not addressed, although the Veteran has asserted actual exposure at Fort Gulick in addition to Fort Davis.  Therefore, on remand, the Veteran's alleged exposure to herbicides at For Gulick should be developed in accordance with the procedures set forth in the M21-1. 

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed exposure to herbicides in Panama and/or the Canal Zone between April 1968 and May 1969 at Fort Gulick.  Such development should be completed in compliance with M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), specifically, by submitting a request to JSRRC for verification of herbicide exposure.  All requests and responses received should be associated with the claims file.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




